

115 HR 5310 IH: Municipal Infrastructure Savings and Transparency Act
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5310IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Babin (for himself, Mr. Huizenga, Mr. Norman, Mr. Higgins of Louisiana, Mr. Weber of Texas, Mr. Duncan of South Carolina, Mr. Yoder, Mr. Sessions, Mr. Webster of Florida, Mr. Perry, Mr. Sanford, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Science, Space, and Technology, Agriculture, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo waive certain procurement provisions for a project that receives funds from certain Federal agencies. 
1.Short titleThis Act may be cited as the Municipal Infrastructure Savings and Transparency Act. 2.Waiver of certain procurement requirements (a)In generalNotwithstanding Federal procurement requirements, an engineer, in accordance with State and local procurement requirements, for a public agency that receives funds from the Federal Highway Administration, the Army Corps of Engineers, the Environmental Protection Agency, or the Department of Agriculture shall have maximum flexibility to select appropriate construction materials that meet the performance requirements of the contract and that allows open and free competition among suppliers of construction materials. 
(b)Construction materialAfter the date of enactment of this Act, a State or local government may not prohibit or restrict any engineer referenced in subsection (a), from using a particular construction material. Before a procurement is made, a clear description of the performance requirements for construction materials shall be disclosed in the request for proposals. (c)No restrictionNothing in this section shall limit the professional judgment of a project engineer to specify or select any acceptable material based on the performance requirements for a particular project. 
3.Interagency task force 
(a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, the Administrator of the Environmental Protection Agency, the Assistant Secretary of the Army for Civil Works and the Secretary of Agriculture shall establish an interagency task force.  (b)Comprehensive reportNot later than 1 year after the establishment of the interagency task force under subsection (a), the task force shall issue a comprehensive report that includes the following for federally-funded infrastructure projects: 
(1)Reviews of competition for materials in infrastructure projects and how States are succeeding or failing in ensuring that the bidding process allows for innovative materials to be incorporated into new projects.  (2)Identifies procurement practices at the State and local level that are an artificial barrier to competition for new and innovative materials.  
(3)Provides recommendations for eliminating any barriers identified in paragraph (2) and how the Federal Government can help ensure open competition and competitive bidding processes for all materials used in federally-funded infrastructure projects. (4)Reviews how States approve materials and make material recommendations at the local level via pre-approved lists. 
